             Case 3:05-mc-05029-RSM Document 169 Filed 08/12/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10                                                      Case No. 3:05-mc-5029-RSM

11                                                      ORDER DENYING PLAINTIFF’S
      IN RE: RICHARD ROY SCOTT                          APPLICATION TO PROCEED IFP
12
13
14
            This matter comes before the Court on Plaintiff Richard Roy Scott’s Application to
15
     Proceed In Forma Pauperis, Dkt. #168. Plaintiff, a resident of the Special Commitment Center
16
17   (“SCC”) on McNeil Island, has been previously declared a “vexatious litigant” and is

18   “prohibited from proceeding in forma pauperis in any future action in the United States District
19
     Court for the Western District of Washington… unless the Court determines that he is in
20
     imminent danger of death or serious injury.”     Scott v. Weinberg, Case No. 3:06-cv-05172-
21
22   FDB, Dkt. #95.

23          Upon review of Plaintiff’s current proposed complaint, Dkt. #168-1, the Court
24   determines that he is not in imminent danger of death or serious injury and will deny his
25
     request for IFP status.
26
            Plaintiff claims that he has “well established rights most of which the new SCC CEO
27
28   David Flynn is knowingly violating.” Dkt. #68-1 at 1. Plaintiff provides a long list of services



     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IFP - 1
               Case 3:05-mc-05029-RSM Document 169 Filed 08/12/20 Page 2 of 2



     and activities that are no longer available to him, including “hair cuts by a barber,” access to
 1
 2   various recreational and religious activities, and access to a computer for legal research. Id. at

 3   1–3. Plaintiff has recently attempted to proceed IFP with a complaint addressing the social
 4
     distancing and sanitation policies at the SCC. Dkt. #163. It is clear to the Court that Plaintiff’s
 5
     access to these activities has been reduced or banned due to COVID-19.
 6
 7             Plaintiff apparently still has access to medical care, but medical staff has been reduced

 8   and elective off island medical procedures have stopped. Plaintiff does not identify a specific
 9   need for medical care. In any event, Plaintiff does not claim that any resident has tested
10
     positive for COVID-19. The Court finds that Plaintiff has failed to demonstrate that he is in
11
     imminent danger of death or serious injury.
12
13             Pursuant to the bar order above, Plaintiff is not entitled to IFP status to prosecute his

14   claims.     If he wishes to proceed, he must pay the required filing fee for his complaint.
15   Plaintiff’s concerns over deviations from SCC policies are best directed to the leadership at the
16
     SCC.
17
               Accordingly, the Court hereby finds and ORDERS that Plaintiff Richard Roy Scott’s
18
19   Application to Proceed In Forma Pauperis, Dkt. #168, is DENIED. The clerk is directed to

20   provide a copy of this order to Plaintiff.
21
22
               DATED this 12th day of August, 2020.
23
24
25
26
27
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IFP - 2
